Exhibit 10.1

AIRCASTLE LIMITED

$800,000,000

$500,000,000 6.75% Senior Notes due 2017

$300,000,000 7.625% Senior Notes due 2020

REGISTRATION RIGHTS AGREEMENT

March 30, 2012

Goldman, Sachs & Co.

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

As Representatives of the Initial Purchasers

named in Schedule I of the Purchase Agreement

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10013

Ladies and Gentlemen:

 

This Registration Rights Agreement (this “Agreement”) is dated as of April 4,
2012, among Aircastle Limited, a company incorporated under the laws of Bermuda
(the “Company”) and Goldman, Sachs & Co., Citigroup Global Markets Inc. and J.P.
Morgan Securities LLC, as representatives (the “Representatives”) of the several
Initial Purchasers (the “Initial Purchasers”) named in Schedule I to the
Purchase Agreement (as defined below). This Agreement is entered into in
connection with the Purchase Agreement, dated as of March 30, 2012, among the
Company and the Representatives (the “Purchase Agreement”), which provides for,
among other things, the issuance and sale by the Company to the Initial
Purchasers of $500,000,000 aggregate principal amount of 6.75%% Senior Notes due
2017 (the “2017 Securities”) and $300,000,000 aggregate principal amount of
7.625% Senior Notes due 2020 (the “2020 Securities” and, together with the 2017
Securities, the “Securities”) (the “Initial Placement”). To induce the Initial
Purchasers to enter into the Purchase Agreement and to satisfy a condition to
your obligations thereunder, the Company agrees with you for your benefit and
the benefit of the holders from time to time of the Securities (including the
Initial Purchasers) (each a “Holder” and, collectively, the “Holders”), as
follows:

1.    Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“New 2017 Securities” shall mean debt securities of the Company identical in all
material respects to the same series of the applicable 2017 Securities (except
that the transfer restrictions shall be modified or eliminated, as appropriate),
to be issued under the Indenture in connection with sales or exchanges of such
series effected pursuant to this Agreement.



--------------------------------------------------------------------------------

“2017 Note Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the Holders of the 2017 Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the 2017 Securities, a like aggregate principal amount of
the New 2017 Securities.

“New 2020 Securities” shall mean debt securities of the Company identical in all
material respects to the same series of the applicable 2020 Securities (except
that the transfer restrictions shall be modified or eliminated, as appropriate),
to be issued under the Indenture in connection with sales or exchanges of such
series effected pursuant to this Agreement.

“2020 Note Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the Holders of the 2020 Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the 2020 Securities, a like aggregate principal amount of
the New 2020 Securities.

“Affiliate” shall have the meaning specified in Rule 405 under the Securities
Act and the terms “controlling” and “controlled” shall have meanings correlative
thereto.

“broker-dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Securities.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning ascribed to it in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the period of 180 days following
the consummation of each Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company on Form S-4 (or, if applicable, another appropriate form under the
Securities Act) with respect to each Registered Exchange Offer, all amendments
and supplements to such registration statement, including post-effective
amendments thereto, in each case including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein, if any.

 

-2-



--------------------------------------------------------------------------------

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a broker-dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company or any
Affiliate of the Company) for New Securities.

“Final Circular” shall mean the offering circular, dated March 30, 2012,
relating to the Securities.

“FINRA Rules” shall mean the Conduct Rules and the By-laws of the Financial
Industry Regulatory Authority, Inc.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Securities, dated as of
April 4, 2012, among the Company and Wells Fargo Bank, National Association, as
trustee, as the same may be amended from time to time in accordance with the
terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of the applicable series of Securities registered
under a Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

“New Securities” shall mean the New 2017 Securities and the New 2020 Securities.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registration Default Damages” shall have the meaning ascribed to it in
Section 8 hereof.

 

-3-



--------------------------------------------------------------------------------

“Registered Exchange Offers” shall mean the 2017 Note Registered Exchange Offer
and the 2020 Note Registered Exchange Offer.

“Registrable Securities” shall mean (i) Securities other than those that have
been registered under a Registration Statement and (ii) any New Securities
resale of which by the Holder thereof requires compliance with the prospectus
delivery requirements of the Securities Act.

“Registration Default” shall have the meaning set forth in Section 8 hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein, if any.

“Representatives” shall have the meaning set forth in the addressee block
hereto.

“Securities” shall have the meaning set forth in the preamble hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 3(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities on an appropriate form under Rule 415 under the Securities
Act, or any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2.    Registered Exchange Offer.

a.    The Company shall prepare and, not later than 180 days following the
Closing Date, shall file with the Commission the Exchange Offer Registration
Statement with

 

-4-



--------------------------------------------------------------------------------

respect to each Registered Exchange Offer. The Company shall use its
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to become effective under the Securities Act within 245 days of the
Closing Date.

b.    Upon the effectiveness of the Exchange Offer Registration Statement, the
Company shall promptly commence each Registered Exchange Offer, it being the
objective of such Registered Exchange Offer to enable each Holder of eligible
and electing Securities to exchange such Securities for applicable New
Securities (provided that such Holder is not an Affiliate of any Issuer,
acquires the applicable New Securities in the ordinary course of such Holder’s
business, has no arrangements or understandings with any person to participate
in the distribution of the applicable New Securities and is not prohibited by
any law or policy of the Commission from participating in such Registered
Exchange Offer) to trade such applicable New Securities from and after their
receipt without any limitations or restrictions under the Securities Act and
without material restrictions under the securities laws of a substantial
proportion of the several states of the United States.

c.    In connection with each Registered Exchange Offer, the Company shall:

(i)    cause to be delivered to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii)    keep each Registered Exchange Offer open for not less than 20 Business
Days (or longer if required by applicable law) after the date notice thereof is
mailed to the Holders;

(iii)    use its commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required under the Securities Act, to ensure that it
is available for sales of New Securities by Exchanging Dealers during the
Exchange Offer Registration Period;

(iv)    utilize the services of a depositary for each Registered Exchange Offer
with an address in the continental United States of America, which may be the
Trustee or an Affiliate of the Trustee;

(v)    permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which each
Registered Exchange Offer is open, by sending to the institution specified in
the notice, facsimile transmission or letter received by such time setting forth
the name of such Holder, the principal amount of Securities delivered for
exchange, and a statement that such Holder is withdrawing such Holder’s election
to have such Securities exchanged;

(vi)    prior to effectiveness of the Exchange Offer Registration Statement, if
reasonably requested by the Initial Purchasers or required by the Commission,
provide a supplemental letter to the Commission (A) stating that the Company is
conducting the Registered Exchange Offers in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988), and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Company has not entered into any arrangement or
understanding

 

-5-



--------------------------------------------------------------------------------

with any person to distribute the New Securities of such series to be received
in such Registered Exchange Offer and that, to the best of the Company’s
information and belief, each Holder participating in the applicable Registered
Exchange Offer is acquiring such New Securities in the ordinary course of
business and has no arrangement or understanding with any person to participate
in the distribution of such New Securities; and

(vii)    comply in all material respects with all applicable laws.

d.    As soon as practicable after the close of each Registered Exchange Offer,
the Company shall:

(i)    accept for exchange all Securities duly tendered and not validly
withdrawn pursuant to such Registered Exchange Offer in accordance with the
terms of the Exchange Offer Registration Statement and the letter of
transmittal;

(ii)    deliver to the Trustee for cancellation in accordance with Section 4(s)
all Securities so accepted for exchange; and

(iii)    cause the Trustee promptly to authenticate and deliver to each
participating Holder of Securities of such series a principal amount of
applicable New Securities equal to the principal amount of the Securities of
such Holder so accepted for exchange.

e.    Each Holder hereby acknowledges and agrees that any broker-dealer and any
such Holder using a Registered Exchange Offer to participate in a distribution
of the applicable New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Company or its Affiliates. Accordingly, each Holder
participating in a Registered Exchange Offer shall be required to represent to
the Company that, at the time of the consummation of the Registered Exchange
Offer:

(i)    any New Securities to be received by such Holder will be acquired in the
ordinary course of business;

(ii)    such Holder will have no arrangement or understanding with any person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Securities Act; and

(iii)     such Holder is not an Affiliate of the Company.

f.     If any Initial Purchaser determines that it is not eligible to
participate in a Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of

 

-6-



--------------------------------------------------------------------------------

an unsold allotment, at the request of such Initial Purchaser, the Company shall
issue and deliver to such Initial Purchaser or the person purchasing the
applicable New Securities registered under a Shelf Registration Statement as
contemplated by Section 3 hereof from such Initial Purchaser, in exchange for
such Securities, a like principal amount of the applicable New Securities. The
Company shall use its commercially reasonable efforts to cause the CUSIP Service
Bureau to issue the same CUSIP number for such New Securities as for New
Securities issued pursuant to a Registered Exchange Offer.

3.    Shelf Registration.

a.    If (i) due to any change in law or applicable interpretations thereof by
the Commission’s staff, the Company determines that it is not permitted to
effect each Registered Exchange Offer as contemplated by Section 2 hereof;
(ii) for any other reason either Registered Exchange Offer is not consummated
within 305 days of the date hereof; (iii) any Initial Purchaser so requests with
respect to Securities that are not eligible to be exchanged for the applicable
New Securities in either Registered Exchange Offer and that are held by it
following consummation of such Registered Exchange Offer; (iv) any Holder (other
than an Initial Purchaser) is not eligible to participate in either Registered
Exchange Offer; or (v) in the case of any Initial Purchaser that participates in
a Registered Exchange Offer or acquires New Securities pursuant to Section 2(f)
hereof, such Initial Purchaser does not receive freely tradeable New Securities
in exchange for Securities constituting any portion of an unsold allotment (it
being understood that (x) the requirement that an Initial Purchaser deliver a
Prospectus containing the information required by Item 507 or 508 of Regulation
S-K under the Securities Act in connection with sales of New Securities acquired
in exchange for such Securities shall result in such New Securities being not
“freely tradeable”; and (y) the requirement that an Exchanging Dealer deliver a
Prospectus in connection with sales of New Securities acquired in a Registered
Exchange Offer in exchange for Securities acquired as a result of market-making
activities or other trading activities shall not result in such New Securities
being not “freely tradeable”), the Company shall use its commercially reasonable
efforts to effect a Shelf Registration Statement in accordance with subsection
(b) below.

b.    (i) The Company shall as promptly as practicable (but in no event more
than 60 days after so required or requested pursuant to this Section 3), file
with the Commission and shall use their commercially reasonable efforts to cause
to be declared effective under the Securities Act within 120 days after so
required or requested, a Shelf Registration Statement relating to the offer and
sale of the Securities or the New Securities, as applicable, by the Holders
thereof from time to time in accordance with the methods of distribution elected
by such Holders and set forth in such Shelf Registration Statement; provided,
however, that no Holder (other than an Initial Purchaser) shall be entitled to
have the Securities or New Securities, as applicable, held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Securities received by an Initial Purchaser in
exchange for Securities constituting any portion of an unsold allotment, the
Company may, if permitted by current interpretations by the Commission’s staff,
file a post-effective amendment to the Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of their obligations under this subsection with
respect thereto,

 

-7-



--------------------------------------------------------------------------------

and any such Exchange Offer Registration Statement, as so amended, shall be
referred to herein as, and governed by the provisions herein applicable to, a
Shelf Registration Statement.

(ii)    The Company shall use its commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Securities Act, in order to permit the Prospectus forming part
thereof to be usable by Holders for a period (the “Shelf Registration Period”)
from the date the Shelf Registration Statement is declared effective by the
Commission until the earlier of (A) the second anniversary of the original
issuance; or (B) the date upon which all of the Securities or New Securities, as
applicable, covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement. The Company shall be deemed not to have
used their commercially reasonable efforts to keep the Shelf Registration
Statement effective during the Shelf Registration Period if they voluntarily
take any action that would result in Holders of Securities covered thereby not
being able to offer and sell such Securities at any time during the Shelf
Registration Period, unless such action is (x) required by applicable law or
otherwise undertaken by the Company in good faith and for valid business reasons
(not including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted pursuant to
Section 4(k)(ii) hereof.

(iii)    The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with the applicable requirements of the
Securities Act; and (B) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.

4.    Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.

a.    The Company shall:

(i)    furnish to each Initial Purchaser not less than three Business Days prior
to the filing thereof with the Commission, a copy of any Exchange Offer
Registration Statement and any Shelf Registration Statement, and each amendment
thereof and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing, if any) and shall use their commercially reasonable efforts to
reflect in each such document, when so filed with the Commission, such comments
as the Representatives and their counsel reasonably propose;

(ii)     include the information set forth in Annex A hereto on the facing page
of the Exchange Offer Registration Statement, in Annex B hereto in the forepart
of the Exchange Offer Registration Statement in a section setting forth details
of each Registered Exchange Offer, in Annex C hereto in the underwriting or plan
of distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to each Registered Exchange Offer;

 

-8-



--------------------------------------------------------------------------------

(iii)    if requested by an Initial Purchaser, include the information required
by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus contained
in the Exchange Offer Registration Statement; and

(iv)    in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

b.    The Company shall ensure that:

(i)    any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and

(ii)    any Registration Statement and any amendment thereto does not, when it
becomes effective, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

c.    The Company shall advise the Representatives, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Company a telephone or facsimile number and address for notices, and, if
requested by any Representative or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii) through
(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):

(i)    when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii)    of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

(iii)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;

(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v)    of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

-9-



--------------------------------------------------------------------------------

Each such Holder agrees by its acquisition of such Securities to be sold by such
Holder, that upon being so advised by the Company of any event described in
clause (iii) of this Section 4(c), such Holder will forthwith discontinue
disposition of such Securities under such Registration Statement or Prospectus,
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4(c) hereof, or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed.

d.    The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of any Registration Statement
or the qualification of the securities therein for sale in any jurisdiction and,
if issued, to obtain as soon as possible the withdrawal thereof.

e.    The Company shall furnish to each Holder of Securities covered by any
Shelf Registration Statement, without charge, at least one copy of such Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if the Holder so requests in
writing, all material incorporated by reference therein and all exhibits thereto
(including exhibits incorporated by reference therein, if any).

f.    The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the Preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Company consents to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Securities in connection with the offering and sale of the series of
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Shelf Registration Statement.

g.    The Company shall furnish to each Exchanging Dealer which so requests,
without charge, at least one (1) copy of the Exchange Offer Registration
Statement and any post-effective amendment thereto, including all material
incorporated by reference therein, and, if the Exchanging Dealer so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein, if any).

h.    The Company shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following each Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

i.    Prior to each Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Company shall arrange, if
necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such

 

-10-



--------------------------------------------------------------------------------

jurisdictions as any Holder shall reasonably request in writing by the time of
the applicable Registration Statement is declared effective and shall maintain
such qualification in effect so long as required; provided that in no event
shall the Company be obligated to qualify to do business in any jurisdiction
where they are not then so qualified or to take any action that would subject
them to service of process in suits, other than those arising out of the Initial
Placement, or to taxation in any jurisdiction where they are not then so
subject.

j.    The Company shall cooperate with the Holders of Securities to facilitate
the timely preparation and delivery of certificates representing New Securities
or Securities to be issued or sold pursuant to any Registration Statement free
of any restrictive legends and in such denominations and registered in such
names as Holders may request in writing at least three Business Days prior to
sales of Securities pursuant to such Registration Statement.

k.    (i)     Upon the occurrence of any event contemplated by
subsections (c)(ii) through (v) above, the Company shall as soon as practicable
(or within the time period provided for by clause (ii) hereof, if applicable)
use its commercially reasonable efforts to prepare a post-effective amendment to
the Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document so that, as thereafter delivered
to Initial Purchasers of the Securities included therein, the Prospectus will
not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. In such circumstances, the period of effectiveness of the Exchange
Offer Registration Statement provided for in Section 2 hereof shall be extended
by the number of days from and including the date of the giving of a notice of
suspension pursuant to Section 4(c) hereof to and including the date when the
Initial Purchasers, the known Holders of the Securities and any known Exchanging
Dealer shall have received such amended or supplemented Prospectus pursuant to
this Section.

(ii)    Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Company, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Company shall give notice (without notice of the
nature or details of such events) to the Holders that the availability of the
Shelf Registration is suspended and, upon actual receipt of any such notice,
each Holder agrees not to sell any Registrable Securities or New Securities, as
applicable, pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in Section 3(i)
hereof, or until it is advised in writing by the Company that the Prospectus may
be used, and has received copies of any additional or supplemental filings that
are incorporated or deemed incorporated by reference in such Prospectus. The
period during which the availability of the Shelf Registration and any
Prospectus is suspended (the “Deferral Period”) shall not exceed 45 days in any
three-month period or 120 days in any twelve-month period.

l.    The Company shall use its commercially reasonable efforts to provide, not
later than the effective date of any Registration Statement, a CUSIP number for
each series of Securities or New Securities, as the case may be, registered
under such Registration Statement and provide the Trustee with printed
certificates for such Securities or New Securities, in a form eligible for
deposit with The Depository Trust Company.

 

-11-



--------------------------------------------------------------------------------

m.    The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to their security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act as soon as practicable after the effective date of the applicable
Registration Statement.

n.    The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.

o.    The Company may require each Holder of securities to be sold pursuant to
any Shelf Registration Statement to furnish to the Company in writing such
information regarding the Holder and the distribution of such Securities as the
Company may from time to time reasonably require for inclusion in such
Registration Statement. The Company may exclude from such Shelf Registration
Statement the Securities of any Holder that unreasonably fails to furnish such
information within a reasonable time after receiving such request. Each Holder
further agrees that neither such Holder nor any underwriter participating in any
disposition pursuant to any Shelf Registration Statement on such Holder’s
behalf, will make any offer relating to the Securities to be sold pursuant to
such Shelf Registration Statement that would constitute an issuer free writing
prospectus (as defined in Rule 433 under the Securities Act) or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405 under
the Securities Act) required to be filed by the Company with the Commission or
retained by the Company under Rule 433 of the Securities Act, unless it has
obtained the prior written consent of the Company (and except as otherwise
provided in any underwriting agreement entered into by the Company and any such
underwriter).

p.    In the case of any Shelf Registration Statement, the Company shall enter
into customary agreements (including, if reasonably requested, an underwriting
agreement in customary form) and take all other customary and appropriate
actions in order to expedite or facilitate the registration or the disposition
of the Securities, and in connection therewith, if an underwriting agreement is
entered into, cause the same to contain indemnification provisions and
procedures substantially equivalent to those set forth in Section 6 hereof.

q.    In the case of any Shelf Registration Statement, the Company shall:

(i)    make reasonably available for inspection by the Holders of Securities to
be registered thereunder, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney or accountant retained
by the Holders or any such underwriter (each an “Inspector”) all relevant
financial and other records and pertinent corporate documents of the Company and
their subsidiaries;

(ii)    cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney or accountant in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such Inspector shall first agree in writing with the
Company that any information that is nonpublic at the time of delivery of such
information shall be kept confidential by such Inspector, unless such disclosure
is made in connection with a court proceeding or required by law, or such
information becomes available to the public generally or through a third party
without an accompanying obligation of confidentiality;

 

-12-



--------------------------------------------------------------------------------

(iii)    make, at customary times, such representations and warranties to the
Holders of Securities registered thereunder and the underwriters, if any, in
form, substance and scope as are customarily made by issuers to underwriters in
similar underwritten offerings and covering matters as may be reasonably
requested by them;

(iv)    obtain, at customary times, opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

(v)    obtain, at customary times, “comfort” letters and updates thereof from
the independent certified public accountants of the Company (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to the underwriters, if any, and use
commercially reasonable efforts to have such letter addressed to each selling
Holder of Securities registered thereunder in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
similar underwritten offerings; and

(vi)    deliver, at customary times, such documents and certificates as may be
reasonably requested by the Majority Holders or the Managing Underwriters, if
any, including those to evidence compliance with Section 4(k) and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

r.    In the case of any Exchange Offer Registration Statement, the Company
shall, if reasonably requested by an Initial Purchaser or a broker-dealer that
holds Securities that were acquired as a result of market making or other
trading activities:

(i)    make reasonably available for inspection by the requesting party, and any
Inspector retained by the requesting party, all relevant financial and other
records, pertinent corporate documents and properties of the Company and their
subsidiaries;

(ii)    cause each of the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
requesting party or any such Inspector in connection with any such Registration
Statement as is customary for similar due diligence examinations; provided,
however, that such Inspector shall first agree in writing with the Company that
any information that is nonpublic at the time of delivery of such information
shall be kept confidential by such Inspector, unless such disclosure is made in
connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;

(iii)    make, at customary times, such representations and warranties to the
requesting party, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings and covering matters
as may be reasonably requested by them;

 

-13-



--------------------------------------------------------------------------------

(iv)    obtain, at customary times, opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the requesting party), addressed to the requesting
party, covering such matters as are customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the requesting party or its counsel;

(v)    obtain, at customary times, “comfort” letters and updates thereof from
the independent certified public accountants of the Company (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to the underwriters, if any, and use
commercially reasonable efforts to have such letter addressed to the requesting
party, in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with similar underwritten offerings, or if
reasonably requested by the requesting party in lieu of a “comfort” letter, an
agreed-upon procedures letter under Statement on Auditing Standards No. 35,
covering matters requested by the requesting party; and

(vi)    deliver, at customary times, such documents and certificates as may be
reasonably requested by the requesting party or its counsel, including those to
evidence compliance with Section 4(k) and with conditions customarily contained
in underwriting agreements.

s.    If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the applicable New Securities, the Company shall mark,
or cause to be marked, on the Securities so exchanged that such Securities are
being cancelled in exchange for the applicable New Securities. In no event shall
the Securities be marked as paid or otherwise satisfied.

t.    The Company shall use its commercially reasonable efforts if the
Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities or the applicable New
Securities, as the case may be, covered by a Registration Statement.

u.    In the event that any broker-dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA Rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company shall assist
such broker-dealer in complying with FINRA Rules.

v.    The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Securities or the New
Securities, as the case may be, covered by a Registration Statement.

5.    Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and

 

-14-



--------------------------------------------------------------------------------

disbursements of one firm or counsel (which shall initially be Cahill Gordon &
Reindel LLP, but which may be another nationally recognized law firm experienced
in securities matters designated by the Majority Holders) to act as counsel for
the Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of one such firm or counsel acting in connection
therewith, in each case up to a maximum of $25,000. For the avoidance of doubt,
each Holder shall pay all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Securities
or any New Securities.

6.    Indemnification and Contribution.

a.    The Company agrees to indemnify and hold harmless each Holder of
Securities or New Securities, as the case may be, covered by any Registration
Statement, each Initial Purchaser and each Affiliate thereof and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, the directors, officers, employees, Affiliates and agents of
each such Holder, Initial Purchaser or Exchanging Dealer and each person who
controls any such Holder, Initial Purchaser or Exchanging Dealer within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and agree
to reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein. This indemnity agreement shall be in addition to any
liability the Company may otherwise have.

b.    Each Holder of securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Company, each of their
respective directors and officers and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Company to each such Holder, but only
with reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement shall
be in addition to any liability any such Holder may otherwise have.

 

-15-



--------------------------------------------------------------------------------

c.    Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize in writing the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include any statement as to or any finding of
fault, culpability or a failure to act by or on behalf of any indemnified party.

d.     In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then the Company, on the one hand, and the Holders severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject (i) in
such proportion as is appropriate to reflect the relative benefits received by
such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses or (ii) if the allocation provided by clause 6(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 6(d)(i) above
but also the relative fault of the Company on the

 

-16-



--------------------------------------------------------------------------------

one hand and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the purchase discount or commission applicable to such Security, or in the case
of a New Security, applicable to the Security that was exchangeable into such
New Security, as set forth in the Final Circular, nor shall any underwriter be
responsible for any amount in excess of the underwriting discount or commission
applicable to the securities purchased by such underwriter under the
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the Initial Placement (before deducting expenses) as set forth in
the Final Circular. Benefits received by the Initial Purchasers shall be deemed
to be equal to the total purchase discounts and commissions as set forth on the
cover page of the Final Circular, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Securities Act. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
person who controls a Holder within the meaning of either the Securities Act or
the Exchange Act and each director, officer, employee and agent of such Holder
shall have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act, each officer of the Company and each director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d). The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.

e.    The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.

 

-17-



--------------------------------------------------------------------------------

7.    Underwritten Registrations.

a.    If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders of the
applicable series of Securities and will be reasonably acceptable to the
Company.

b.    No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

8.    Registration Defaults. If any of the following events shall occur, then
the Company shall pay liquidated damages (the “Registration Default Damages”) to
the Holders of the applicable series of Securities in respect of such Securities
as follows:

a.    if any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the date specified for such filing in this
Agreement, then Registration Default Damages shall accrue on the applicable
Registrable Securities at a rate of .25% per annum for the first 60 days from
and including such specified date and .50% per annum thereafter;

b.    if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the date by which commercially
reasonable efforts are to be used to cause such effectiveness under this
Agreement, then commencing on the day after such specified date, Registration
Default Damages shall accrue on the applicable Registrable Securities at a rate
of .25% per annum for the first 60 days from and including such specified date
and .50% per annum thereafter; or

c.    if any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement, then commencing on the day the Registration
Statement ceases to be effective, Registration Default Damages shall accrue on
the applicable Registrable Securities at a rate of .25% per annum for the first
60 days from and including such date on which the Registration Statement ceases
to be effective and .50% per annum thereafter,

provided, however, that (1) upon the filing of the Registration Statement (in
the case of paragraph (a) above), (2) upon the effectiveness of the Registration
Statement (in the case of paragraph (b) above), or (3) upon the effectiveness of
the Registration Statement which had ceased to remain effective (in the case of
paragraph (c) above), Registration Default Damages shall cease to accrue and the
interest rate shall revert to the original rate.

9.    No Inconsistent Agreements. The Company has not entered into, and agree
not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.

 

-18-



--------------------------------------------------------------------------------

10.    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has agreed and has obtained the written consent of Holders of
at least a majority in aggregate principal amount of the outstanding Registrable
Securities of each series affected by such amendment, modification, supplement,
waiver or consent; provided, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 8 hereof shall be
effective as against any Holder unless consented to in writing by such Holder;
and provided, further, that the provisions of this Section 10 may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions of this Section 10 may not be given, unless the Company has
obtained the written consent of the Representatives.

11.    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing overnight delivery:

a.    if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

b.    if to the Representatives, initially at its address or addresses set forth
in the Purchase Agreement; and

c.    if to the Company, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.

The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

12.    Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein, in the Indenture or in the Purchase Agreement or
granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by them of the provisions of this Agreement and
hereby agree to waive in any action for specific performance the defense that a
remedy at law would be adequate.

13.    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders of Securities and the New Securities, and the
indemnified persons referred to in Section 6 hereof; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of

 

-19-



--------------------------------------------------------------------------------

Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture. The Company hereby agrees to extend the benefits of this
Agreement to any Holder of Securities and the New Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

14.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.

15.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

16.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

17.    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

18.    Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities of each
series or the applicable New Securities is required hereunder, Securities or New
Securities, as applicable, held by the Company or its Affiliates (other than
subsequent Holders of Securities or New Securities if such subsequent Holders
are deemed to be Affiliates solely by reason of their holdings of such
Securities or New Securities) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

 

-20-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the Initial Purchasers.

 

Very truly yours, AIRCASTLE LIMITED By:  

/s/ David Walton

Name:   David Walton Title:   Chief Operating Officer, General Counsel and
Secretary

 

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written. GOLDMAN, SACHS & CO. By:  

/s/ Goldman, Sachs & Co.

(Goldman, Sachs & Co.) For themselves and the other several Initial Purchasers
named in Schedule I-A to the foregoing Agreement. CITIGROUP GLOBAL MARKETS INC.
By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Director

For themselves and the other several Initial

Purchasers named in Schedule I-A to the foregoing Agreement.

J.P. MORGAN SECURITIES LLC By:  

/s/ Andreas Pierroutsakos

Name:   Andreas Pierroutsakos Title:   Vice President For themselves and the
other several Initial Purchasers named in Schedule I-A to the foregoing
Agreement.

 

-21-



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives New Securities for its own account pursuant to
any Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such New Securities. The Letter of Transmittal
states that by so acknowledging and by delivering a Prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This Prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Company has agreed that, starting on the expiration date
and ending on the close of business 180 days after the expiration date, they
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution”.

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives New Securities for its own account in exchange
for Securities, where such Securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a Prospectus in connection with any resale of such New
Securities. See “Plan of Distribution”.

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives New Securities for its own account pursuant to
any Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such New Securities. This Prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of New Securities received in exchange for Securities
where such Securities were acquired as a result of market-making activities or
other trading activities. The Company has agreed that, starting on the
expiration date and ending on the close of business 180 days after the
expiration date, they will make this Prospectus, as amended or supplemented,
available to any broker-dealer for use in connection with any such resale. In
addition, until             ,             , all dealers effecting transactions
in the New Securities may be required to deliver a Prospectus.

The Company will not receive any proceeds from any sale of New Securities by
broker-dealers. New Securities received by broker-dealers for their own account
pursuant to any Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the New Securities or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such New Securities. Any
broker-dealer that resales New Securities that were received by it for its own
account pursuant to any Registered Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Securities Act and any profit of any
such resale of New Securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act. The Letter of Transmittal states that by acknowledging that it will deliver
and by delivering a Prospectus, a broker-dealer will not be deemed to admit that
it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the expiration date, the company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the holder
of the Securities) other than commissions or concessions of any brokers or
dealers and will indemnify the holders of the Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

 

C-1



--------------------------------------------------------------------------------

ANNEX D

 

1. PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND
WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:        

 

        Address:    

 

   

 

   

 

   

 

2. If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a Prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
Prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

D-1